UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7309


JAMES D. TINSLEY, a/k/a James D. Tinsley, II, a/k/a Jimmy
Tinsley, a/k/a Jimmy D. Tinsley, III,

                Plaintiff – Appellant,

          v.

JAMES   SINGLETON,  Sheriff,   Oconee   County;  GREG  REED,
Detective Oconee County; DAVID SMITH, Detective Oconee
County; STEVE PRUITT, Major, Oconee County Detention Center;
PHYLLIS LOMBARD, Oconee County Administrator; OCONEE COUNTY;
JOHN AND JANE DOES, 1-25; SCOTT ARNOLD, Investigator, OCSO;
JERRY MOSS, Sgt., OSCO; MARK LYLES, Sgt., OCSO; MIKE
MCGOWAN, OSCO; GENTRY HAWK, Sgt., OCSO,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Sol Blatt, Jr., Senior District
Judge. (8:08-cv-00532-SB)


Submitted:   March 30, 2011                 Decided:   April 11, 2011


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James D. Tinsley, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James D. Tinsley seeks to appeal the district court’s

order   granting    in    part    and   denying   in    part     his     motion   for

reconsideration      of     the      district     court’s        order     granting

Defendants’    summary     judgment     motion    on    his    42   U.S.C.     § 1983

(2006) claims.      This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Tinsley seeks to appeal is neither a final

nor     an    appealable         interlocutory     or         collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                      We

dispense     with   oral    argument     because       the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                         2